Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of the Commissioner of Correctional Services and a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, commenced this CPLR article 78 proceeding challenging two prison disciplinary determinations stemming from two unrelated incidents. The first determination, rendered on April 6, 2006 after a tier III disciplinary hearing, found petitioner guilty of harassment, creating a disturbance, refusing a direct order and making threats. The second determination, rendered on May 11, 2006 after a tier II disciplinary hearing, found petitioner guilty of a visibility obstruction.
*1230We now confirm. Contrary to petitioner’s assertion, the misbehavior report and corroborating hearing testimony from the authoring correction officer in the April 2006 hearing (see Matter of McCloud v Selsky, 45 AD3d 1127, 1128 [2007]) and the misbehavior report and hearing testimony from petitioner’s cellmate in the May 2006 hearing (see Matter of Martin v Goord, 37 AD3d 961, 962 [2007]) comprise substantial evidence to support the determinations of guilt. Petitioner’s remaining contentions, including his claims that he was denied the right to present witness testimony and the Hearing Officer was biased, have been examined and found to be unavailing.
Cardona, PJ., Peters, Spain, Rose and Malone Jr., JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.